FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of April 19, 2011 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 29 avenue de la Porte-Neuve 3rd Floor L-2227 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-Fü Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes Noü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris' press release announcing that has filed its Annual Report 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 19, 2011 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Files Annual Report 2010 Luxembourg, April 19, 2011 - Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) announces that it has filed its annual report for the year ended December 31, 2010 with the Luxembourg Stock Exchange. The annual report can be downloaded from the Luxembourg Stock Exchange’s website at www.bourse.lu and from Tenaris’s website at www.tenaris.com/investors. Holders of Tenaris’s shares and ADSs, and any other interested parties, may request a hard copy of the annual report, free of charge, at 1-888-300-5432 (toll free from the United States) or 52-55-5282-9929 (from outside the United States). Tenaris is a leading global supplier of steel tubes and related services for the world’s energy industry and certain other industrial applications.
